EXHIBIT 10(b)
Amendment to the Severance Protection Agreement between Campbell Soup Company
and
Douglas R. Conant
          This is an amendment to the Severance Protection Agreement made as of
January 8, 2001 by and between Campbell Soup Company (the “Company”) and Douglas
R. Conant (the “Executive”) (the “Agreement”).
          WHEREAS, the Company and the Executive desire that any potential
severance payments made pursuant to the Agreement are not subject to the
provisions of section 409A of the Internal Revenue Code; and
          WHEREAS, the changes to the Agreement made by this amendment are
intended to result in the severance payments not being subject to section 409A
of the Internal Revenue Code.
          NOW, THEREFORE, in consideration of the respective agreements of the
parties, it is agreed as follows:

  1.   Section 2.4(a)(2) of the Agreement shall be amended by deleting this
section in its entirety and replacing it with the following:         “(2) a
reduction in the Executive’s base salary by a material amount or any failure to
pay the Executive any compensation or benefits to which he is entitled within
thirty (30) days of the date due;”     2.   Section 2.4(b) of the Agreement
shall be renumbered as Section 2.4(b)(2) and a new Section 2.4(b)(1) shall be
added to the Agreement to read as follows:         “(1) A Good Reason
termination shall not occur unless the Executive gives notice to the Company
that an event or condition described in Sections 2.4(a)(1) through (7) has
occurred within a time period not to exceed ninety (90) days from the date of
first occurrence of one of these events or conditions, and the Company shall
have at least thirty (30) days from the time of that notice in which to remedy
the event or condition described in Sections 2.4(1) through (7).”

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer and the Executive has executed this Amendment as of
February 26, 2008.

                 
 
          Campbell Soup Company    
 
               
 
               
By:
  /s/ Douglas R. Conant       /s/ John J. Furey    
 
               
 
  Executive       Vice President and Corporate Secretary    

 